       Case 2:19-cv-05396-DLR Document 14 Filed 11/02/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Lucia Monzon-Ramirez,                             No. CV-19-05396-PHX-DLR (MTM)
10                  Petitioner,                        ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15
16          Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge
17   Michael T. Morrissey (Doc. 11) regarding Petitioner’s Petition for Writ of Coram Nobis
18   pursuant to the All Writs Act, 27 U.S.C. § 1651 (“the Petition”). (Doc. 1.) The R&R
19   recommends that the Petition be denied and dismissed with prejudice. The magistrate
20   judge advised the parties that they had fourteen days from the date of service of a copy of
21   the R&R to file specific written objections with the Court. Petitioner filed an objection to
22   the R&R on September 1. 2020, (Doc. 12), and Respondent filed its response on September
23   15, 2020, (Doc. 22).
24          In 2015, Petitioner pled guilty and was convicted of unlawful possession of
25   ammunition. The R&R succinctly describes the issue raised in the Petition as whether
26   “Rehaif v. United States, 139 S. Ct. 2191 (2019) renders Petitioner’s 2015 conviction for
27   unlawful possession of ammunition void, because her plea colloquy omitted whether
28   Petitioner knew she was not in a category of individuals permitted to possess ammunition
       Case 2:19-cv-05396-DLR Document 14 Filed 11/02/20 Page 2 of 3



 1   under 18 U.S.C. § 922(y)(2).” (Doc. 11 at 1.) The Court has considered the objections and
 2   reviewed the R&R de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1).
 3          The R&R found that, even though the colloquy did not discuss whether she knew
 4   she was not in a category of individuals permitted to possess ammunition, the outcome of
 5   the proceedings would not have been substantially affected, had it done so, because it
 6   would not have caused Petitioner to plead guilty when she otherwise would not have done
 7   so. Although Petitioner’s objection does not challenge that specific finding, it challenges
 8   the R&R’s determination that 18 U.S.C. § 922(g) does not require proof that a defendant,
 9   knowing the category of person to which she belongs under the statute, also knows that
10   category is prohibited from possessing ammunition. The R&R states, “Rehaif does not
11   require that government prove . . . that the individual knew that the specific category of
12   persons they knew they belonged to was prohibited from possessing ammunition.” (Doc.
13   11 at 8.)
14          The question of what elements are necessary for a conviction under 18 U.S.C. §
15   922(g) after Rehaif was addressed in United States v. Benamor, 937 F.3d 1182, 1186 (9th
16   Cir. 2019). The Ninth Circuit in Beneamor listed the elements, which included proof that
17   the defendant knows she falls into a category of persons prohibited from possessing
18   ammunition. However, it did not include the additional requirement Petitioner argues was
19   lacking in her colloquy. The R&R correctly found, consistent with Benamor, that Rhaif
20   did not add an element to 18 U.S.C. § 922(g) requiring proof that the defendant, in addition
21   to knowing of her status, must also know that her status is one of the prohibited categories.
22           IT IS ORDERED that the R&R (Doc.11) is ACCEPTED.
23          IT IS ORDERED that Petitioner’s Petition for Writ of Coram Nobis pursuant to
24   the All Writs Act, 27 U.S.C. § 1651 (Doc. 1) is DISMISSED with prejudice.
25          IT IS ORDERED that a Certificate of Appealability is GRANTED because jurists
26   of reason would find the ruling debatable. See United States v. Gary, 954 F.3d 194 (4th
27   Cir. 2020).
28


                                                 -2-
       Case 2:19-cv-05396-DLR Document 14 Filed 11/02/20 Page 3 of 3



 1          The Clerk of the Court shall enter judgment denying and dismissing Petitioner’s
 2   Petition for Writ of Coram Nobis pursuant to the All Writs Act, 27 U.S.C. § 1651 (Doc. 1)
 3   with prejudice and shall terminate this action.
 4          Dated this 2nd day of November, 2020.
 5
 6
 7
 8
                                                   Douglas L. Rayes
 9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
